Title: To John Adams from Joseph Anderson, 5 March 1798
From: Anderson, Joseph,Jackson, Andrew,Claiborne, William Charles Coles
To: Adams, John


				
					Sir
					Philadelphia 5th: March 1798
				
				Impress’d with the highest veneration and Respect for your Charactr, and knowing it to be a duty injoin’d on your high and dignify’d appointments, to Support the Constitution and the Laws; It is with great pain, that we now adress you, on the Subject of an infringement of them; in an instance, Momentous and alarming.By last post, we receiv’d letters from the Governor of the State of Tennessee, informing us, that Colonel Butler, the Commanding Officer of the Federal Troops, in that State, had caused the Honable David Campbell (who is One of the Judges of the State of Tennessee) to be taken from his bed, about ten OClock at night by a Military force, and in that ignominous Manner, Conducted a prisoner to the Camp—where the Judge was detaind, until Some time the next day, before he was liberated—The Governor also informs us, that he hath adress’d you upon the Subject and inclosed you a Copy of the letter from Judge Campbell to him; Stating particularly the Circumstances of the Case—Representing as we do, the Sovereignty of the State of Tennessee, and Considering that Sovereignty as having been Outrag’d, by the Conduct of Colonel Butler, on the person of One of the Supreme Judges of the State, as also the rights of Civil liberty, most unwarrantedly Violated,—To you Sir, as the Guardian of the Constitution, and the Supporter of the Laws, we appeal for redress—and trust, that you will take Such measures, as will not only hereafter, protect the Citizens of our State, from Such wonton Violence; but will cause, the most ample attonement to be made, for the indignity offered to the State—Which we conceive, can only be done, by removing from his Command, the author of Such Military Tyranny—In a former letter, we intimated to you, that the Conduct of Some of the Military, was rather calculated to irritate than Conciliate, the friends of our Suffering fellow Citizens—Instances of an unwarrantable exercise of Military power, had at that time, been Communicated to us,—but little did we then expect, that any of the Officers, wou’d have proceeded to the Commission of so dareing an Outrage against the Dignity of the State, and the rights of Civil liberty—We request that you will please to give us, and answer to this adress; in Order that we may be enabled, to Communicate to our State and its Citizens, your determination upon this Subjectwe are  with every Sentiment / of Very great respect— / Your Most Obedt Servts.
				
					Jos: AndersonAndrew JacksonWilliam Charles Cole Claiborne
				
				
			